Citation Nr: 1718076	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-52 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asbestosis.

2.  Entitlement to service connection for asbestosis.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic rhinitis and nasal congestion.

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1951 to March 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California denying the Veteran's request to reopen claims of entitlement to service connection for asbestosis, and chronic rhinitis and nasal congestion, and service connection for a left hip injury.  The original rating decisions denying entitlement to service connection for chronic rhinitis and nasal congestion, and asbestos were in April 1963, and November 1979, respectively. 

The Veteran filed a Notice of Disagreement in August 2015.  The RO issued a Statement of the Case (SOC) and a Supplemental Statement of the Case (SSOC) in October 2016.  The Veteran filed his Substantive Appeal shortly thereafter in October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for asbestosis.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the July 2002 decision relates to an unestablished fact necessary to substantiate the claim for service connection for asbestosis and raises a reasonable possibility of substantiating the claim.

3.  The Veteran was exposed to asbestos in service, resulting in a present diagnosis of asbestosis confirmed by his private physician.

4. In an April 2000 rating decision, the RO denied the Veteran's claim for entitlement to service connection for chronic rhinitis and nasal congestion.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued a July 2002 statement of the case (SOC), but the Veteran did not file a substantive appeal or submit new and material evidence prior to an appellate decision in this matter.

5.  Evidence received since the April 2000 rating decision and July 2002 SOC is cumulative.

6.  The Veteran's left hip injury was not incurred in or a result of active duty service.


CONCLUSIONS OF LAW

1.  The July 2002 decision that denied the application to reopen the claim for entitlement to service connection for asbestosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the July 2002 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for asbestosis have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).




3.  The criteria for entitlement to service connection for asbestosis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Diagnostic Code 6833.

4. The April 2000 rating decision that denied the claim for entitlement to service connection for chronic rhinitis and nasal congestion is final. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.

5.  Evidence received since the April 2000 decision and July 2002 SOC is not new and material and the criteria for reopening the claim for entitlement to service connection for chronic rhinitis and nasal congestion have not been met. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A. New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R.             § 20.1103.  In general, Board decisions which are unappealed become final.          38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon, 20 Vet. App. at 83.

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.

Asbestosis

The Veteran's claim of entitlement to service connection for asbestosis was most recently denied in a July 2002 decision that denied reopening of the previously denied claim.  Although notified of the denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Veteran's claim was denied because there was no formal diagnosis of a present disability related to asbestos exposure, only indications, which were considered insufficient to merit service connection.  Therefore, for the evidence to be new and material in this case, it must address this unestablished fact.

In light of this, the Board finds that some evidence received in conjunction with the Veteran's claim in June 2014 is both new and material.  The Veteran provided two statements from his private physician diagnosing him with asbestosis linked to exposure in service.  The Veteran also provided chest x-rays and ultrasounds previously unavailable.  Evidence in the form of statements provided by a medical professional are competent for the purposes of reopening the claim, and credibility is assumed.  The Veteran also resubmitted a number of previously filed and considered documents, such as private treatment records, which are not new for the purposes of reopening the claim.  Therefore, given the new and material evidence, reopening of the claim for service connection for asbestosis is warranted.

As stated in a June 2015 letter from the Veteran's private physician, the Veteran has a present diagnosis of asbestosis of the lungs.  In service, his Military Occupational Skill (MOS) was Boiler Mechanic, 4-83.400.  Under the M21-1 Adjudication Procedures Manual (M21 Manual), Part IV, subpart ii, Chapter 1, section 1, topic 3, claims based upon exposure to asbestos require a MOS with a likelihood of exposure to asbestos and a diagnosed disability that has been associated with in-service asbestos exposure.  In this case, the M21 Manual lists the following MOS's with subsequent likelihood of exposure: Boilermaker (highly probable), and Boiler Technician (highly probable).  The list is not exclusive, and exposure may be otherwise demonstrated on review of the claims folder.  

The Veteran has repeatedly stated that his work as a Boiler Mechanic involved exposure to asbestos.  In June 1979, he stated that he installed sheet metal jackets around asbestos linings of steam engines for approximately 15 months while in that duty station.  In January 1980, the Veteran stated that he used asbestos in his daily work on maintenance and repair of boilers for two years.  In November 2001, the Veteran again detailed his work around asbestos, stating that it was his job as a boiler mechanic to mix powdered asbestos with water and pack steam engine boilers with the substance along with the sheet metal jacket.  Again, in September 2014, the Veteran stated that his work with boilers regularly exposed him to asbestos.

As the Veteran's MOS was of the type with a high probability of exposure to asbestos, and he has provided repeated, consistent, and credible statements regarding his work with the substance, the Board concedes that the Veteran was exposed to asbestos during active duty.

The next step of the inquiry requires demonstration of an asbestos-related condition.  While the RO never afforded the Veteran an examination until his most recent claim, the new and material evidence submitted from the Veteran's private physician states a diagnosis of asbestosis of the lungs, and relates it to his asbestos exposure in service.  The Veteran has consistently denied a history of smoking in his medical records, and the evidence of record does not appear to indicate an intervening cause. 

Due to the severity of the Veteran's condition, he has been confined to hospice care, and was unable to attend the first VA examination scheduled by the RO in late October 2016.  The Veteran has presented good cause for missing his scheduled VA examination.  As such, an opinion was rendered based upon review of the claims file.  The examiner did not find evidence of a respiratory condition, and noted that no new evidence as of the January 2015 rating decision had been submitted.  However, the examiner seemed to either not have access to or overlooked the x-ray and ultrasound imaging of the Veteran's chest and lungs provided by the Veteran's private physician in early October 2016.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

The Board affords higher probative weight to the opinion of the Veteran's private physician than that of the examiner.  The private physician's diagnosis is competent, as he is a medical professional, and credible.  Given his years of treating the Veteran, as well as knowledge of the Veteran's substantial medical record, his opinion is afforded significant probative weight.  The examiner, however, failed to review the new and material evidence afforded by the Veteran, as he clearly did not have access to or overlooked the additional imaging studies provided by the private physician.  As such, while the examiner's opinion is competent and credible, it lacks the probative weight sufficient to support a denial of benefits.  Finally, the Veteran's lay statements regarding the nature of his work as a Boiler Mechanic are competent and credible, as he is not determining the etiology of a condition, but rather attesting to his daily activities while at a duty station.  There is no indication of inconsistency through the decades of pursuing this claim, and, as such, the Board affords a higher probative weight to his statements in conceding exposure to asbestos in the line of duty.

The evidence is therefore at least evenly balanced as to whether the Veteran has asbestosis due to in-service asbestos exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for asbestosis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Chronic Rhinitis and Nasal Congestion

The Veteran's claim of entitlement to service connection for chronic rhinitis and nasal congestion was most recently denied in April 2000.  The Veteran filed a timely NOD and the RO issued a July 2002 SOC, but the Veteran did not file a substantive appeal or submit new and material evidence prior to an appellate decision in this matter.  The April 2000 decision therefore became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.

The Veteran's claim was denied because there was no evidence relating the Veteran's sinus condition with his dental procedure in service, which is insufficient to warrant service connection.  Therefore, for the evidence to be new and material in this case, it must address this unestablished fact.

For the following reasons, the Board finds that the evidence received since the April 2000 denial and July 2002 SOC is not new and material because it is cumulative.  In June 2014, the Veteran submitted a selection of documents taken from his limited service treatment records and private medical records to support his claim to reopen the issue of chronic rhinitis and nasal congestion.  These documents were all previously reviewed and considered by the RO in past adjudications.  Furthermore, the documents provided fail to establish a nexus between the claimed in service incident and the subsequent manifestations of sinus problems.  

The Veteran stated numerous times that an officer cut into his sinus area while performing a dental procedure on the Veteran in 1951.  He claimed to have bled extensively, and the injury caused his resulting chronic rhinitis and nasal congestion.  The Veteran relies upon an opinion from his private physician dated December 1999, which was considered in the April 2000 denial and July 2002 SOC, stating that his current sinus condition "is consistent" with the Veteran's reported in service dental incident.  Unfortunately, this information has been incorporated into the record and previously considered by the RO in adjudication prior attempts to reopen.  Finally, there is no notation of this injury in the Veteran's service treatment records.  The Board recognizes that the records are limited, however, the Veteran's dental records did appear to survive the fire, and there are entries regarding dental procedures that occurred in 1951 and 1952.  There is no indication in those records of an incident that may have caused his subsequent condition.  As such, the Veteran has not introduced new and material evidence sufficient to reopen his claim of entitlement to service connection for chronic rhinitis and nasal congestion.

B.  Left Hip Disability

The Veteran contends that he is entitled to service connection for a left hip disability.  After a review of the evidence, the Board concludes that a left hip disability was not incurred in or otherwise related to active duty service.

In a January 1999 imaging study, mild degenerative spurring of the left hip was noted, which was found over 40 years after service.  He has thus met the current disability requirement.

There is no indication of a left hip injury in service, although the Board is aware that his service treatment records may not be complete given the NPRC fire.  While the Veteran claims to have fallen in Korea, he initially indicated in past claims for compensation that the injury was to his right leg, not left hip.  There was no mention of a potentially service-connected injury to the right hip until 1999, and then a claim was not filed until June 2014.  As such, while the Board concludes that the Veteran's statements are competent, it is less likely that such statements are credible, as they were initially attributed to an injury on the other side of the body when filing for compensation claims.  Had the Veteran's fall resulted in a left hip injury, it would have been expected that it would have been mentioned in a claim contending that the Veteran had disability due to an injury from that fall. See Fountain v. McDonald, 27 Vet.App. 258, 272 (2015) ("[T]he Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation"); Horn v. Shinseki, 25 Vet.App. 231, 239 n.7 (2012) (recognizing that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . .to demonstrate that such silence has a tendency to prove or disprove a relevant fact"); Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded").  There is no other evidence of record regarding his left hip that would suggest an injury related to active duty service.  There is therefore no credible evidence of an in-service left hip injury. 

As there is no indication that the Veteran's current left hip disability may be associated with service, an examination is not required for the purposes of adjudication.  While the McLendon factors set a low bar to trigger an examination pursuant to VA's duty to assist, an examination is not required every time a claim is filed.  A VA examination is only required when necessary to decide a claim.  Despite the permissive language of VA's duty to assist, the Court has stated that "[i]f Congress had wanted the Secretary to automatically provide an examination on all possible theories, then section 5103A would not read the way it does."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  See also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a claimant's mere "conclusory generalized statement" that an in-service illness caused his current disability did not trigger VA's requirement to obtain an examination, and it rejected the theory "that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues").  Here, there is no credible evidence of a possible association between a current left hip disability and service other than the Veteran's conclusory generalized lay statements.  Therefore, the RO did not err in its duty to assist by failing to provide an examination.

In sum, there is no competent and credible evidence indicating that the Veteran's current left hip disability is related to, or may be associated with, service.   As such, the preponderance of the evidence weighs against the claim for service connection for a left hip disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of entitlement to service connection for asbestosis is granted.

The application to reopen claim of entitlement to service connection for chronic rhinitis and nasal congestion is denied.

Entitlement to service connection for asbestosis is granted.

Entitlement to service connection for a left hip disability is denied. 



____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


